
	

113 HR 5839 IH: Grow Your Own Teacher Act
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5839
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend title II of the Elementary and Secondary Education Act of 1965 to establish a Federal Grow Your Own Teacher program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Grow Your Own Teacher Act.
		2.Grow Your Own Teacher programTitle II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended
			 by adding at the end the following:
			
				EGrow Your Own Teacher Program
					2501.Grow Your Own Teacher program
						(a)In generalFrom amounts made available to carry out this part, the Secretary shall carry out a program to make
			 grants, on a competitive basis, to eligible entities, to be used by such
			 entities to train and employ eligible individuals in hard-to-staff schools
			 or hard-to-staff teaching positions in accordance with subsection (c).
						(b)DefinitionsIn this section:
							(1)Eligible entityThe term eligible entity means a consortium consisting of—
								(A)a local educational agency that is eligible to receive funds under part A of title I; and
								(B)an institution of higher education that offers a program, accredited by the State, for preparing
			 individuals to fulfill all the requirements for receiving a teaching
			 certificate in the State of the local educational agency described in
			 subparagraph (A).
								(2)Eligible individualThe term eligible individual means an individual—
								(A)who—
									(i)received a high school diploma from a local educational agency described in paragraph (1)(A); and
									(ii)is enrolled in a program to receive a teaching certificate in the State of the local educational
			 agency at an institution of higher education described in paragraph (1)(B); and
									(B)is—
									(i)a high school graduate who graduated not more than 5 years ago;
									(ii)a parent of a current or former student of the local educational agency who has a history of
			 working to improve the local educational agency; or
									(iii)an education support professional in the local educational agency who works with students in an
			 instructional role.
									(3)Veteran teacherThe term veteran teacher means a teacher who has taught in a local educational agency described in paragraph (1)(A) for a period of least 15 years.
							(4)Student loansThe term student loans means any loans awarded to an eligible individual under title IV of the Higher Education Act of
			 1965 (20 U.S.C. 1070 et seq.).
							(c)Use of funds
							(1)In generalAn eligible entity receiving a grant under this section shall use such grant funds to—
								(A)conduct a training program for eligible individuals to be teachers, which shall include requiring
			 such individuals to observe and work with a veteran teacher in a classroom
			 for at least one year;
								(B)employ such individuals in hard-to-staff schools and hard-to-staff teaching positions in the local
			 educational agency of the eligible entity, with priority given to teaching
			 positions in mathematics, science, special education, world languages, and
			 English as a second language; and
								(C)employ such individuals in a manner that reduces the divergence between the racial diversity of
			 teachers and of students.
								(2)Other authorized activitiesAn eligible entity receiving a grant under this section may use any grant funds that remain after
			 carrying out paragraph (1) for the following activities:
								(A)Helping an eligible individual trained under this section to cover the costs of childcare and other
			 indirect expenses that are reasonably required by the individual to
			 participate in the training program.
								(B)Recruiting and counseling eligible individuals, and individuals who are likely to become eligible
			 individuals in the near future (such as students soon to receive a high
			 school diploma from a local educational agency described in subsection
			 (b)(1)(A)), to participate in the training program.
								(C)Providing space in the community of the eligible entity to carry out the activities described in
			 subparagraph (B).
								(D)Offering the training program under this section in community settings and to provide tutoring
			 services to supplement the training.
								(E)Carrying out any other activities consistent with the purposes of this section, as determined by
			 the Secretary.
								(d)Student loan forgiveness
							(1)In generalFrom the amounts made available to carry out this part, the Secretary is authorized to forgive the
			 student loans incurred by an eligible individual who has completed a
			 training program under this section and has been employed as a teacher in
			 a hard-to-staff school or hard-to-staff teaching position, in an amount
			 not to exceed the total amount of students loans incurred by the
			 individual for participating in the program.
							(2)Amount of loan forgivenessThe Secretary may forgive—
								(A)in the case of an eligible individual who has been employed in a hard-to-staff school or
			 hard-to-staff teaching position for at least 5 years, the total amount of
			 the student loans incurred by the student for participating in a training
			 program under this section; or
								(B)in the case of an eligible individual who has been employed in a hard-to-staff school or
			 hard-to-staff teaching position for less than 5 years, an amount that is
			 less than the total amount of the student loans incurred by the student
			 for participating in a training program under this section.
								(e)RegulationsThe Secretary is authorized to promulgate any regulations as may be necessary to carry out this
			 section.
						(f)Rule of ConstructionNothing in this section shall be construed to alter or otherwise affect the rights, remedies, and
			 procedures afforded school or local educational agency employees under
			 Federal, State, or local laws (including applicable regulations or court
			 orders) or under the terms of collective bargaining agreements, memoranda
			 of understanding, or other agreements between such employees and their
			 employers.
						(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary..
		
